DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Turgeon et al. US 2018/0156660.

In regarding to claim 1 Turgeon teaches:
1. A photoplethysmograph device, comprising: a housing provided with a mounting hole (see fig. 7-8, paragraphs 0101, 0107); 
an optical device accommodated in the mounting hole (see paragraphs 0107 and fig. 8); 
and a light-transmitting member comprising a first end face, a side face connected to the first end face, and a second end face away from the first end face and connected to the side face (see fig. 7-8, paragraphs 0101, 0107); 
wherein the light-transmitting member is connected to the housing and blocks the mounting hole, and the first end face is disposed near the optical device (see fig. 7-8, paragraphs 0101, 0107); 
the side face comprises a reflecting face configured to totally reflect light incident on the reflecting face from the first end face to the second end face so as to emit the light, or totally reflect light incident on the reflecting face from the second end face to the first end face so as to emit the light (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 2 Turgeon teaches:
2. The photoplethysmograph device according to claim 1, wherein the optical device comprises: at least one light emitter configured to emit detection light (see fig. 7-8, paragraphs 0101, 0107); and at least one light sensor configured to receive detection light carrying detection information (see fig. 7-8, paragraphs 0101, 0107); wherein the at least one light emitter and the at least one light sensor are accommodated in different mounting holes respectively (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 3 Turgeon teaches:
3. The photoplethysmograph device according to claim 1, wherein the reflecting face comprises a curved face or a plurality of inclined faces connected with each other (see fig. 7-8, paragraphs 0101, 0107).

In regarding to claim 4 Turgeon teaches:
4. The photoplethysmograph device according to claim 1, wherein the first end face comprises a first condensing face protruding toward an inside of the mounting hole (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 5 Turgeon teaches:
5. The photoplethysmograph device according to claim 1, wherein the first end face further comprises a recessed face recessed toward an outside of the mounting hole, and the recessed face is disposed to surround the first condensing face (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 6 Turgeon teaches:
6. The photoplethysmograph device according to claim 1, wherein the second end face comprises a second condensing face protruding toward an outside of the mounting hole (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 7 Turgeon teaches:
7. The photoplethysmograph device according to claim 1, wherein the light-transmitting member comprises a first light-transmitting member cooperating with a light emitter, and a second light-transmitting member cooperating with a light sensor (see fig. 7-8, paragraphs 0101, 0107); a curvature or gradient of a side of a reflecting face of the first light-transmitting member away from the second light-transmitting member is configured in such a way that the light totally reflected by the reflecting face is emitted in a direction biased towards the second light-transmitting member (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 8 Turgeon teaches:
8. The photoplethysmograph device according to claim 7, wherein a light-emitting axis of the light emitter is biased toward a side where the light sensor is located (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 9 Turgeon teaches:
9. The photoplethysmograph device according to claim 1, wherein the side face further comprises a connecting face connected to an inner wall of the mounting hole (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 10 Turgeon teaches:
10. The photoplethysmograph device according to claim 1, further comprising a connecting member connected to the side face of the light-transmitting member and an inner wall of the mounting hole, a refractive index of a material of the connecting member being lower than a refractive index of a material of the light-transmitting member (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 11 Turgeon teaches:
11. The photoplethysmograph device according to claim 10, wherein the connecting member and the housing are of an integrally formed structure (see fig. 7-8, paragraphs 0101, 0107).
In regarding to claim 12 Turgeon teaches:
12. The photoplethysmograph device according to claim 1, further comprising a light-transmitting plate disposed outside the mounting hole and connected to the housing, the light-transmitting plate being further connected with the second end face of the light-transmitting member (see fig. 7-8, paragraphs 0101, 0107).


Claims 13-20 list all similar elements of claims 1, 5, 7, 2-5 and 6, but in terminal form rather than device form.  Therefore, the supporting rationale of the rejection to claims 1, 5, 7, 2-5 and 6applies equally as well to claims 13-20.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117. The examiner can normally be reached Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL T TEKLE/Examiner, Art Unit 2481